Title: Thomas Jefferson to Martha Jefferson Randolph, 31 August 1817
From: Jefferson, Thomas
To: Randolph, Martha Jefferson,Jefferson, Martha (Martha Jefferson Randolph)


          
            My ever dear Martha
            Poplar Forest
Aug. 31. 17.
          
          Ellen tells me that a request is communicated thro’ Mr Randolph & yourself from the Freemason societies of Charlottesville to be permitted to lay the first brick of the Central college. I do not know that I have authority to say either yea or nay to this proposition; but as far as I may be authorised, I consent to it freely. the inhabitants of Charlottesville deserve too well of that institution to meet with any difficulty in that request, and I see no possible objection on the part of the other visitors which exposes me to risk in consenting to the request it.
          Ellen and Cornelia are the severest students I have ever met with. they never leave their room but to come to meals. about twilight of the evening, we sally out with the owls & bats, and take our evening exercise on the terras. an alteration in that part of the house, not yet finished, has deprived them of the use of their room longer than I had expected; but two or three days more will now restore it to them. present me affectionately to mr Randolph, the girls & family. I trust to Ellen & Cornelia to communicate our love to Septimia in the form of a cake. my tenderest love attends yourself.
          Th: Jefferson
        